Citation Nr: 1415721	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  98-13 940	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) due to the deceased Veteran's blindness secondary to bilateral occipital lobe infarcts, under the provisions of 38 C.F.R. § 3.312.

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, based on VA treatment in November 1997.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.  He died in November 1997.  The appellant is his surviving spouse.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from June 1998 and January 2000 decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In November 1998, the Appellant appeared at a hearing before a Veterans Law Judge (VLJ).  In February 2012, the Board issued a decision that denied the claims of entitlement to DIC due to the deceased Veteran's blindness secondary to bilateral occipital lobe infarcts, under the provisions of 38 C.F.R. § 3.312, and entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, based on VA treatment in November 1997.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).
In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Appellant a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the November 1998 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Appellant responded that she wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the February 2012 Board decision is vacated. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


